Citation Nr: 1716441	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for anxiety disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, not including anxiety disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder not otherwise specified, and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's mother. 



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2002 to August 2005.  The military occupational specialty listed on his DD 214 was Infantryman.  His awards and decorations included: a National Defense Service Medal; a Global War on Terrorism Service Medal; a Global War on Terrorism Expeditionary Medal; an Army Service Ribbon; an Army Achievement Medal; and an Overseas Service Ribbon.  The Board sincerely thanks him for his honorable service to his country.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for PTSD in April 2009, and denying service connection for psychosis in July 2009.  In March 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

The Board notes that in addition to the above listed matters before it, the Veteran filed claims for service connection for schizoaffective disorder, bipolar disorder, and anxiety in July 2014.  The Board has rephrased the current issues before it, and notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board finds, pursuant to Clemons, that the instant decision applies to, and resolves, the Veteran's pending claim of service connection for anxiety disorder.

The issue of an acquired psychiatric disorder, not including anxiety disorder, to include PTSD, psychosis, schizoaffective disorder, and alcohol abuse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of anxiety disorder that is reasonably shown to be related to his active service. 


CONCLUSION OF LAW

Service connection for anxiety disorder is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

II. Factual Background and Analysis

In his June 2001 entrance examination, the Veteran marked "no" for having nervous trouble of any sort, loss of memory or amnesia, neurological symptoms, frequent trouble sleeping, depression or excessive worry, and attempted suicide.  He did mark "yes" for having been evaluated and treated for a mental condition; however, this condition was noted as ADHD.  The clinical that evaluated the Veteran noted that he was psychiatrically normal.  

The Veteran's development counseling records from January 2004 to November 2004 show that the Veteran excelled with his duties, punctuality, attitude, and professionalism and thus achieved promotion at an accelerated pace.  They further show that he was deployed on a humanitarian effort to the Horn of Africa from October 2003 to July 2004.  A March 2004 development counseling record shows that the Veteran's team took part in an effort to assist citizens in Djibouti City recover from a flood that took the lives of several people.  He received an Army Achievement Medal for his service during this deployment.  
 
The Veteran's development counseling records from February 2005 to April 2005 noted that the Veteran was constantly late to first call, lied to and was disrespectful to superior officers, did not act in a professional manner, and failed to follow orders regarding his restriction.  It was noted on one occasion that he appeared drunk while on full honors duty.  

In a March 2005 separation medical examination, upon clinical evaluation of the Veteran, the medical examiner marked "no" for psychiatric problems, but did note use of alcohol.  In a March 2005 separation report of medical history, the Veteran noted that he experienced feelings of nervousness and temporary insomnia, and that these symptoms onset upon return from the Horn of Africa.  He noted that he received counseling, in part, from returning from a combat zone.

The Veteran's actions from February to April 2005 resulted in recommendations punishment and separation that ultimately lead to a summary court martial in May 2005.  [Notably, the record shows that the Veteran's team lead died during a training accident in February 2005.]  As a result of the above, the Veteran's rank was reduced from E-5 to E-1, and he was ultimately separated from service.  A report of behavioral health evaluation, conducted in light of the Veteran undergoing a summary court martial, the medical examiner found that the Veteran did not have Axis I or II diagnosis, and that he was a low threat to harm himself and others.  In May 2005, the Veteran drafted a statement regarding his summary court martial wherein he requested that his rank only be demoted by one rank as he could not get the MOS that he wanted at reenlistment with a four rank demotion.  

In an October 2007 VA discharge summary, a medical provider noted that the Veteran appeared to have been discharged from the military, in part, due to psychiatric issues.  He was thought to have had psychiatric break during active duty service.  It was further noted that the Veteran appeared to have an increase in his anxiety levels.  In the October 2008 VA PTSD examination, the VA examiner noted that the Veteran's presentation had a component of anxiety, and there appeared to be a sharp decrease of function in the military.  The VA examiner opined that it was possible the Veteran experienced a psychiatric break in service.  The Veteran was diagnosed with Axis I anxiety disorder not otherwise specified (NOS).  A March 2009 VA neurology note observed that the Veteran was anxious and restless.  In an April 2009 VA mental health note, he was again diagnosed with anxiety disorder NOS.  

A June 2014 mental disorder disability benefits questionnaire completed by a private physician noted that the Veteran reported that the February 2005 shooting death of a friend was his "tipping point" in service.  She expressed professional agreement with the October 2008 VA examiner's opinion that the Veteran possibly experienced a psychiatric break in service.  She diagnosed the Veteran, in part, with anxiety disorder.  

In a July 2015 VA contracted mental health examination, the Veteran noted that his behavior changed after his deployment from the Horn of Africa.  Specifically, he began to get into trouble and received nonjudicial punishments.  He stated that he had been receiving mental health treatment since 2007.  The Veteran's recorded symptoms included depressed mood, anxiety, and disturbances of motivation and mood.  The psychologist opined that the Veteran's anxiety disorder was as likely as not related to his complaints of anxiety upon return from the Horn of Africa.  She noted that his service records support the claims anxiety disorder and she explained that the Veteran "had no symptoms of anxiety prior to deployment to the HOA [Horn of Africa], behavior changes started at that time.  His experience there have affected how he feels, think, and responds to others.  No indication in his background of similar behaviors."  

The Veteran's file contains a statement from his mother that described negative changes in his personality/behavior post-deployment since late 2004.  These Changes included that the Veteran appeared delusional, became extremely paranoid, and was unrealistic.  His behavior appeared erratic at times.  He stopped caring about his hygiene and had extreme financial problems. 

Upon consideration of the foregoing, there appears to be a consensus that the Veteran has psychiatric symptoms related to his active service.  As for every claim for service connection, the critical question is whether or not the Veteran's psychiatric disability, however diagnosed, may be etiologically related to his service.  Considering the overall evidence, and resolving any reasonable doubt in the Veteran's favor, as required, the Board finds that the evidence reasonably shows that the Veteran has an anxiety disorder related to events in active service.  As such, service connection for anxiety disorder is warranted.



ORDER

Service connection for anxiety disorder is granted. 


REMAND

The Board notes that the record shows that the Veteran's service records were misplaced by VA in and around September 2006.  Upon review of the claims file, the Board notes that it appears that the Veteran's service records were located and uploaded to VBMS in and around June 2011.  The Board notes that these records were not available to the October 2008 VA examiner and the RO when it rendered its April 2009 denial.  As such, giving the Veteran the benefit of the doubt, the Board finds that these service personnel and medical records were not before the RO when it rendered its November 2008 and April 2009 decisions regarding the Veteran's PTSD.  Thus, in accordance with 38 C.F.R. §3.156(c), new and material evidence does not need to be received, and VA will reconsider this claim on a de novo basis. 

In light of the above, the Board observes that the October 2008 VA PTSD examination is insufficient.  Within the October 2008 VA PTSD examination, the VA examiner noted that the partial military personnel record he was provided ended at November 2004, and did not indicate what happened to the Veteran in service or why he was discharged.  The Board notes that the claims file now contains relevant records relating to events that occurred in service from February 2005 until his separation.  As these records were not available to the October 2008 VA examiner, and therefore not previously considered, a new examination and opinion are necessary to address these previously lost records. 

Further, the Board notes that the Veteran was not afforded a VA examination for psychotic disorder, and schizoaffective disorder.  For the following reasons the Board finds that an examination is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record shows that the October 2008 VA examiner opined that it was possible that the Veteran had his first psychotic break in service, and that this would need to be further reviewed by Compensation and Pension.  The Board notes that the medical record shows that the Veteran has been medically diagnosed with psychosis, or a psychotic disorder, on a number of occasions.  Additionally, the record shows that the Veteran has also been diagnosed with additional psychiatric and mood disorders including bipolar disorder, dystonia secondary to risperdone, alcohol dependency (both active and in remission), and adjustment disorder.  In April 2009, the Veteran was diagnosed by a private medical provider with a borderline personality disorder with some dependent features.  There is no VA examination that discusses the etiology of these disorders.  In light of the foregoing facts, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical examination to address the question of whether the Veteran has an acquired psychiatric disorder, not including anxiety disorder, to include PTSD, psychotic disorder, and schizoaffective disorder related to his military service.  

The Board observes that VA medical records have not been associated with the claims file since approximately June 2010.  As nearly seven years have passed since this time, the Board notes that these potentially unassociated files may be relevant to the disposition of the Veteran's remaining claims.  As such, outstanding VA medical files should be associated with the claims file.  

In addressing a veteran's lay evidence and determining its probative value, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes that the Veteran claimed in March 2008 that he participated in Operation Iraqi Freedom, and in March 2009 that he claimed that he was a POW.  Unfortunately, upon a thorough review of the claims file forces the Board to conclude that the Veteran's history of events regarding his status as a POW and his Participation in Operation Iraqi Freedom are not credible.  In his June 2006 application for VA compensation, the Veteran reported that he was never a POW or stationed in the Persian Gulf.  As such, any lay statements or medical evidence or opinion which is based on this history of events is therefore without foundation.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred years ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated his acquired psychiatric disorder, not including anxiety, to include PTSD, psychotic disorder, and schizoaffective disorder since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection.
 
2. Please obtain any VA treatment records that have not already been associated with the claims file since June 2010. 
 
3. After completion of steps 1 and 2, please arrange for an appropriate VA examiner to provide an examination to answer the following questions:

a. Please note and discuss the psychiatric disorders (other than anxiety) that the Veteran has been diagnosed with since he filed the current claim in December 2007.  In this list, please also include the Veteran's diagnoses of PTSD, psychotic disorder, and schizoaffective disorder.   
b. The examiner is then requested to address whether it is at least as likely as not (a 50% or greater probability) that any of the Veteran's psychiatric disorders diagnosed, other than anxiety, to include PTSD, psychotic disorder, and schizoaffective disorder, are related to service?  The examiner is advised that the Veteran is service-connected for an anxiety disorder, so if the symptoms of multiple diagnoses cannot be distinguished from his anxiety disorder, please note this in the opinion.

In providing this opinion, the examiner should consider and discuss as necessary the Veteran's confirmed stressor of participating in humanitarian efforts in Djibouti City following a severe flood.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


